Citation Nr: 1629795	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-33 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (claimed as bipolar disorder).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1975 to April 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Saint Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2014, the Board remanded the claim for service connection for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in June 2009, and an addendum opinion was rendered in September 2014.  The June 2009 examiner stated that she could not provide an opinion as to the relationship between a current psychiatric disability and service without resort to speculation.  The second examiner provided a negative opinion.  Both examiners relied upon the absence of service treatment records documenting a psychiatric disability.  The second examiner reported that there was no evidence of a psychiatric disability in service.  The United States Court of Appeals for Veterans Claims has held that an examination is inadequate where the examiner relies upon the absence of supporting medical evidence to provide a negative nexus opinion without considering a Veteran's reports.  Dalton v. Nicholson, 21 Vet App 23 (2007)

In this case the Veteran has reported that he became depressed and anxious in service and that these symptoms continued after service.  He submitted supporting statements from his brother and sister.  This constitutes evidence of in-service psychiatric disability that VA examiners are legally required to consider.  Id.

It was also reported at the 2009 VA examination and elsewhere, that the Veteran had undergone psychiatric hospitalizations at Coastal Mental Health in April 2007; at Bay Front St. Pete Hospital in August 2007; and Good Samaritan Hospital in Bay Shore New York, in 1985 or 1986.  At the examination he also reported hospitalization at an unspecified facility for a suicidal gesture in 1985.  VA has a duty to make efforts to obtain these records.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.309(c)(1) (2015).

Accordingly, the appeal is REMANDED for the following actions:

1.  Ask the Veteran to authorize VA to obtain records of his hospitalizations at Coastal Mental Health in April 2007; at Bay Front St. Pete Hospital in August 2007; and Good Samaritan Hospital in Bay Shore New York, in 1985 or 1986; as well as at a facility where he was treated for a suicidal gesture in 1985.  Tell the Veteran he may submit the records to VA himself.

If any identified records cannot be obtained, inform the Veteran of the missing records, the efforts made to obtain them, and what further actions will be taken.

2.  Afford the Veteran a new VA psychiatric examination.  The examiner should note review of the claims file.  The examiner should opine whether any psychiatric disability identified at any time since 2009, even if not shown on the current examination, began in service or is otherwise the result of a disease or injury in service.

The examiner should also state whether the Veteran's reports of depression and anxiety beginning in service with treatment in 1985 and thereafter; if accepted; would be sufficient to link a current psychiatric disability to events in service.  

If sufficient, is there any medical reason for rejecting the Veteran's reports? The absence of supporting treatment records is not a sufficient reason, by itself; for rejecting the Veteran's reports unless the existence of such records would be medically expected.

The examiner should provide reasons for the opinions.

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






